ON PETITIONS FOR REHEARING
PER CURIAM:
Upon consideration of the several petitions for rehearing in this case, the court considers they should all be denied with the following exception: it appears, without contradiction by the other parties, that the facts of the claim of Mrs. Esta Faye Bishop dealing with alleged pain and suffering of her deceased husband is identical with the cases of Mrs. Joyce A. Clark and Mrs. Shireey Hester, as to which the case has been remanded to the trial court for a limited determination as to pain and suffering. This being so, although the point was not raised on Mrs. Bishop’s behalf in the briefs before us, we conclude that the same disposition should be made of Mrs. Bishop’s claim for pain and suffering as was made in our original opinion with respect to the claims of Mrs. Clark and Mrs. Hester. In all other respects the petitions for rehearing are denied.